Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-11 are in condition for allowance in light of the examiner amendments below. 

Priority date of claims

Note: claim 9 recites the method of claim 1 wherein the synthetic blood vessel is a bipartite vessel, a tripartite vessel, a quadripartite vessel, or a pentapartite vessel.
	The priority date for the limitations “a quadripartite vessel, or a pentapartite vessel” is that of the parent application 15/935,820 (US-10,451,637-B2), dated March 26, 2018; because, these limitations are not supported in provisional application (62/476,191) filed March 24, 2017. 
	Claims 1-8, and 10-11 are fully supported by the above priority application.
	All limitations apart from “a quadripartite or a pentapartite vessel” in claim 9 are supported by the above provisional application.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Jeremy Miller on March 3, 2022.  

The claims are amended as follows:
Please cancel claims 19-27. 

Examiner’s Statement of Reasons for Allowance

The following is an examiner's statement of reasons for allowance:

A terminal disclaimer was filed (and approved) on March 3, 2022 regarding US-10,451,637-B2. (See the attached interview summary).

	The closest prior art, Okuda (US 5591225); on IDS, teaches the composite artificial blood vessel. However, the prior art does not teach or suggest, alone or in combination, the instantly claimed method of identifying an Aβ modulator comprising:
i) providing a synthetic blood vessel,
ii) providing an Aβ peptide;
iii) providing a test compound;
iv) contacting the synthetic blood vessel with the Aβ peptide;
v) contacting the synthetic blood vessel with the test compound; and
vi) determining the level of Aβ deposition or transport,
wherein the test compound is an Aβ modulator if it inhibits Aβ deposition or enhances Aβ
transport.
Further, Snyder, Vascular contributions to cognitive impairment and dementia including Alzheimer’s disease, 2015, 11(6), 710-717; on IDS, teaches vascular contribution to cognitive impairment 
i) providing a synthetic blood vessel,
ii) providing an Aβ peptide;
iii) providing a test compound;
iv) contacting the synthetic blood vessel with the Aβ peptide;
v) contacting the synthetic blood vessel with the test compound; and
vi) determining the level of Aβ deposition or transport,
wherein the test compound is an Aβ modulator if it inhibits Aβ deposition or enhances Aβ
transport.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658